IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ENERGY ALLIANCE TECHNOLOGY                          No. 83851
                  COMPANY, A UTAH CORPORATION,
                                    Appellant,
                                vs.
                  ENVIRONMENTAL APPLIED
                  TECHNOLOGY CORPORATION, F/K/A
                                                                         FILED
                  ENERGY ALLIANCE TECHNOLOGY                             FEB 2 3 2022
                  COMPANY, F/K/A ENERGY ALLIANCE                          IZABETH A. BROWN
                                                                      CLERK OE SUPREME: COURT
                  TECHNOLOGY COMPANY, A NEVADA                              z
                                                                     BY    _D v'
                  CORPORATION,                                             DEPUIlccti
                                                                                    -
                                                                                    YR;  61
                                                                                          -4)1"

                                    Res • ondent.

                                     ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABEB A. BiROWN




                 cc:   Hon. Mark R. Denton, District Judge
                       Stephen E. Haberfeld, Settlement Judge
                       Maningo Law
                       Snell & Wilmer, LLP/Las Vegas
                       Snell & Wilmer LLP/Costa Mesa
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER